Ross, J.
(concurring). After reviewing the record, I agree that the orders should be reversed, on the law, to deny the plaintiffs’ motion for summary judgment, and the complaint dismissed.
However, I cannot join in the majority analysis of this *276matter, due to the fact that it contains confusing assumptions, illustrations, and speculation about alternate methods to challenge the Corporation Counsel’s legal opinion about the Heart Bill.
Accordingly, I concur in the result only.
Sullivan and Milonas, JJ., concur with Sandler, J. P.; Ross, J., concurs in a separate opinion.
Two orders, Supreme Court, New York County, entered on December 30, 1985 and September 17, 1986, respectively, unanimously reversed, on the law, without costs and without disbursements, the motion for summary judgment denied, and the complaint dismissed.